Citation Nr: 0335225	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-15 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to March 20, 2000, 
for an award of service connection for post-traumatic stress 
disorder.

2.  Entitlement to a initial disability rating in excess of 
30 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from February 1965 to January 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Hartford, Connecticut, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
entered a decision in March 2001 granting service connection 
for post-traumatic stress disorder (PTSD) and assigning a 30 
percent evaluation, effective from March 20, 2000.  The 
veteran expressed dissatisfaction with the date assigned for 
the service connection grant.  In a statement of the case 
issued in September 2002, the RO provided laws and 
regulations and reasons and bases for not granting an 
effective date for PTSD prior to March 20, 2000, as well as 
for not assigning a rating higher than 30 percent for PTSD.  


REMAND

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations are 
found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).
 
The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With respect to the issues on appeal, the appellant has not 
been provided a letter informing him of his rights in the VA 
claims process, particularly insofar as VA's preliminary 
responsibilities to notify and assist him with his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
must be done before deciding his appeal.

The veteran's substantive appeal (VA Form 9) was received in 
October 2002.  The VA Form 9 contains a question to elicit an 
appellant's wishes regarding a hearing before the Board of 
Veterans Appeals.  The veteran attached a piece of paper to 
the VA Form 9 stating that he was not sure how to respond to 
the question regarding his wishes concerning a Board hearing.  
Included in the claims folder is a standard form from VA 
explaining hearing options available to claimants and 
requesting the veteran to choose which, if any, hearing 
option he desired.  The form is blank.  The Board believes 
that another attempt must be made to elicit the veteran's 
preference regarding what, if any, hearing option is desired. 

The Board notes that the veteran's PTSD was last evaluated on 
an VA psychiatric examination in December 2000.  Since 
several years have elapsed since that examination, the Board 
believes an up-to-date examination would be helpful for 
evaluating PTSD.  

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

As discussed above, the RO did not provide the appellant a 
letter advising of his rights in the VA claims process, 
including in terms of how long he has to identify and/or 
submit additional evidence supporting his claims.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform him that a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been complied with 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Compliance requires 
that the appellant be notified, 
by letter, of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate his claims.  A 
general form letter, prepared by the RO, 
not specifically addressing his claims at 
issue, is unacceptable.  The RO also must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran, and which 
portion, if any, the Secretary will 
attempt to obtain on his behalf.  As 
well, it must be clearly indicated that 
he has a full year to respond.

2.  Furnish the veteran with a form 
explaining all VA hearing options.  If he 
wishes to have a hearing, schedule the 
hearing option desired.  

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and extent of his 
service-connected PTSD.  
The examination should include a review 
of the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation.  In particular, the 
examiner should assign a Global 
Assessment of Functioning (GAF) score.  
The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  

4.  Then readjudicate the claims in light 
of any additional evidence obtained, and 
after ensuring that the provisions of 
VCAA have been completely fulfilled.  If 
any benefit sought on appeal is not 
granted, send the appellant and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




